Title: From George Washington to Nicholas Cooke, 18 July 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge Camp July 18 1775

You will please to accept my Sincere Acknowledgments for your favor delivered me by General Green, on my Appointment to the chief Command of the American Army—The Voluntary Choice of Freemen contending in the great Cause of civil Liberty, & the concurring Approbation of the wise and good, at the same Time that they confer the highest Honour upon the Object of that Choice, demand the utmost Energy & Exertion of my poor Abilities; Such as they are, my Country has & shall at all Times command them. Allow me now Sir, to express my warmest Wishes for your Health & Happiness, and

to assure you that I am, with much Respect Sir Your most Obedt Hble Servt

Go: Washington

